SALCINES, Judge.
Juan Garza appeals the summary denial of his motion for jail credit filed pursuant to Florida Rule of Criminal Procedure 3.800(a). We affirm the postconviction court’s order because Garza’s motion is facially insufficient. See Gilbert v. State, 805 So.2d 70, 71 (Fla. 2d DCA 2002) (holding that a rule 3.800(a) motion that does not allege that the court records show the defendant’s entitlement to additional jail credit is facially insufficient). Our affir-mance is without prejudice to Garza’s right to file a facially sufficient, nonsuccessive rule 3.800(a) motion or a timely and facially sufficient rule 3.850 motion showing entitlement to additional jail time credit pursuant to Gethers v. State, 838 So.2d 504 (Fla.2003). See Smith v. State, 884 So.2d 316 (Fla. 2d DCA 2004). We note that jail credit issues involving disputed issues of fact are not appropriate for resolution on a motion filed pursuant to rule 3.800(a) and are matters that can only be resolved pursuant to rule 3.850. See Clifton v. State, 905 So.2d 1042, 1044 (Fla. 2d DCA 2005); see also Blake v. State, 807 So.2d 772 (Fla. 2d DCA 2002); Daniels v. State, 825 So.2d 499 (Fla. 2d DCA 2002).
Affirmed.
NORTHCUTT and KELLY, JJ., Concur.